LEMMON, Judge,
(concurring).
In my opinion R.S. 51:194 replaced and implicitly repealed R.S. 51:191 and 192.1
R.S. 51:194, as amended in 1964, prohibits the Sunday sale of parts for automobiles and trucks only when such motor vehicles are sold in the place of business. Defendant’s Sunday sales are therefore not prohibited.

. R.S. 51:191 and 192 had provided that all places of public business shall be closed on Sunday with specified exemptions. R.S. 51:194 uses the opposite approach and provides that certain specified sales and services shall not be conducted on Sunday, an altogether unnecessary provision if the legislature did not intend to change the prior general prohibition on opening places of public business.